People v Pruitt (2019 NY Slip Op 02121)





People v Pruitt


2019 NY Slip Op 02121


Decided on March 20, 2019


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 20, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
REINALDO E. RIVERA
JOHN M. LEVENTHAL
COLLEEN D. DUFFY, JJ.


1991-02504
 (Ind. No. 3169/89)

[*1]The People of the State of New York, respondent,
vFrank Pruitt, appellant.


Frank Pruitt, Attica, NY, appellant pro se.
Richard A. Brown, District Attorney, Kew Gardens, NY (John M. Castellano and Jonathan K. Yi of counsel), for respondent.

DECISION & ORDER
Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated February 1, 1993 (People v Pruitt, 190 AD2d 692), affirming a judgment of the Supreme Court, Queens County, rendered February 21, 1991.
ORDERED that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 U.S. 745; People v Stultz, 2 NY3d 277).
MASTRO, J.P., RIVERA, LEVENTHAL and DUFFY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court